                                                                    Case 2:17-cv-02896-JCM-EJY Document 101 Filed 05/15/20 Page 1 of 2



                                                                 ARIEL E. STERN, ESQ.
                                                            1    Nevada Bar No. 8276
                                                                 NATALIE L. WINSLOW, ESQ.
                                                            2    Nevada Bar No. 12125
                                                                 REX D. GARNER, ESQ.
                                                            3    Nevada Bar No. 9401
                                                                 AKERMAN LLP
                                                            4    1635 Village Center Circle, Suite 200
                                                                 Las Vegas, NV 89134
                                                            5    Telephone: (702) 634-5000
                                                                 Facsimile: (702) 380-8572
                                                            6    Email: ariel.stern@akerman.com
                                                                 Email: natalie.winslow@akerman.com
                                                            7    Email: rex.garner@akerman.com
                                                            8    Attorneys for The Bank of New York Mellon fka
                                                                 The Bank of New York, as Trustee for the
                                                            9    Certificateholders of CWALT, Inc. Alternative
                                                                 Loan Trust 2005-23CB Mortgage Pass-Through
                                                            10   Certificates, Series 2005-23CB
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                                            UNITED STATES DISTRICT COURT
                      LAS VEGAS, NEVADA 89134




                                                            12                                      DISTRICT OF NEVADA
AKERMAN LLP




                                                            13
                                                                 THE BANK OF NEW YORK MELLON FKA                 Case No.: 2:17-cv-02896-JCM-EJY
                                                            14   THE BANK OF NEW YORK, AS TRUSTEE
                                                                 FOR THE CERTIFICATEHOLDERS OF
                                                            15   CWALT, INC. ALTERNATIVE LOAN TRUST              MOTION TO REMOVE ATTORNEY
                                                                 2005-23CB MORTGAGE PASS-THROUGH                 FROM ELECTRONIC SERVICE LIST
                                                            16   CERTIFICATES, SERIES 2005-23CB,

                                                            17                               Plaintiff,

                                                            18   vs.

                                                            19   TAYLOR WALES, FIRST CALIFORNIA
                                                                 MORTGAGE     COMPANY,    FEDERAL
                                                            20   NATIONAL MORTGAGE ASSOCIATION,
                                                                 LOS PRADOS COMMUNITY ASSOCIATION,
                                                            21
                                                                                             Defendants.
                                                            22   TAYLOR WALES,
                                                            23                               Counter-claimant,
                                                            24   vs.
                                                            25   THE BANK OF NEW YORK MELLON FKA
                                                                 THE BANK OF NEW YORK, AS TRUSTEE
                                                            26   FOR THE CERTIFICATEHOLDERS OF
                                                                 CWALT, INC. ALTERNATIVE LOAN TRUST
                                                            27   2005-23CB MORTGAGE PASS-THROUGH
                                                                 CERTIFICATES, SERIES 2005-23CB,
                                                            28                          Counter-Defendant
                                                                 53124978;1
                                                                    Case 2:17-cv-02896-JCM-EJY Document 101 Filed 05/15/20 Page 2 of 2



                                                                 TAYLOR WALES,
                                                            1
                                                                                       Third-Party Plaintiff,
                                                            2
                                                                 vs.
                                                            3
                                                                 RUGGED OAKS INVESTMENTS, LLC,
                                                            4
                                                                                       Third-Party Defendant.
                                                            5
                                                                          PLEASE TAKE NOTICE that Tenesa S. Powell, Esq., is no longer associated with the law
                                                            6
                                                                 firm of Akerman LLP and requests that Ms. Powell be removed from the service list.
                                                            7
                                                                          Akerman LLP continues to serve as counsel for The Bank of New York Mellon fka The
                                                            8
                                                                 Bank of New York, as Trustee for the Certificateholders of CWALT, Inc. Alternative Loan Trust
                                                            9
                                                                 2005-23CB Mortgage Pass-Through Certificates, Series 2005-23 in this action. All items, including,
                                                            10
                                                                 but not limited to, pleadings, papers, correspondence, documents and future notices in this action
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                 should continue to be directed to Ariel E. Stern, Esq., Natalie L. Winslow, Esq., and Rex D. Garner,
                      LAS VEGAS, NEVADA 89134




                                                            12
AKERMAN LLP




                                                                 Esq.
                                                            13
                                                                          DATED this 14th day of May, 2020
                                                            14
                                                                                                                AKERMAN LLP
                                                            15
                                                                                                                /s/ Rex D. Garner. Esq.
                                                            16
                                                                                                                ARIEL E. STERN, ESQ.
                                                            17                                                  Nevada Bar No. 8267
                                                                                                                NATALIE L. WINSLOW, ESQ.
                                                            18                                                  Nevada Bar No. 12125
                                                                                                                REX D. GARNER, ESQ.
                                                            19
                                                                                                                Nevada Bar No. 9401
                                                            20                                                  1635 Village Center Circle, Suite 200
                                                                                                                Las Vegas, Nevada 89134
                                                            21                                                  Attorneys for The Bank of New York Mellon fka The
                                                                                                                Bank of New York, as Trustee for the Certificateholders
                                                            22                                                  of CWALT, Inc. Alternative Loan Trust 2005-23CB
                                                                                                                Mortgage Pass-Through Certificates, Series 2005-23
                                                            23

                                                            24                                          COURT APPROVAL

                                                            25            IT IS SO ORDERED.

                                                            26            Date: May 15, 2020

                                                            27                                                         ___________________________________
                                                                                                                       UNITED STATES MAGISTRATE JUDGE
                                                            28
                                                                                                                   2
                                                                 53124978;1
